 In the Matter of KING VENTILATING COMPANYandUNITED CONSTRUC-TION WORKERS, AFFILIATED WITH U. M. W. A.Case No. 18-R-920.-Decided March15, 1944Mr. Samuel Lord,of Owatonna, Minn., for the Company.Mr. Milton Hodson,of Owatonna. Minn., for the Union.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon, a petition duly filed by United Construction Workers, affi-liated with the U. M. W. A., herein called the Union, alleging thata question affecting commerce had arisen concerning the representationof employees of King Ventilating Company, Owatonna, Minnesota,herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before FrancisX. Helgesen, Trial Examiner.Said hearing was held at Owatonna,Minnesota, on January 26, 1944.The Company and the Union ap-peared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYKing Ventilating Company, a Minnesota corporation, is engagedat its plant in Owatonna, Minnesota, in the manufacture and distribu-tion of ventilators, prefabricated ducts, and unit heaters.Duringthe calendar year 1943, the Company purchased and used raw ma-terials of a value of approximately$46,000, 60 percent of which waspurchased from sources outside the State of Minnesota.During the55 N. L R. B., No. 96517 518DECISIONSOF NATIONALLABOR RELATIONS BOARDsame period the value of its sales approximated $135,280, 50 percentof which was made to customers outside the State of Minnesota.The Company admits that it is engaged in commerce within themeaning of the National Libor Relations Act.II.THE ORGANIZATION INVOLVEDUnited ConstructionWorkers, affiliated with the United MineWorkers of America, is a labor organization admitting to membershipemployees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of its employees until theUnion has been certified by the Board in an appropriate unit.A statement of the Trial Examiner made at the hearing indicatesthat the Union represents a substantialnumber ofemployees in theunit hereinafter found appropriate.,We find that a question affecting commerce has arisen 'concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section2 (6) and(7) of the Act.IV.TIC APPROPRIATE UNITThe parties agree that the appropriate unit shall consist of all em-ployees of the Company except supervisory, office and clerical em-ployees.The Company contends that this description includes em-ployeesMellem, Torkelson and Maxwell.The Union contends thatMellem and Torkelson are supervisory employees and that Maxwell isan office employee.The plant involved herein is small.The executives of the Com-pany, whose offices open into the shop, are consulted by the men foradvice in performing their work, and personally supervise work in theshop by making frequent trips through it observing, commenting, andadvising.There is no concededly supervisory employee who is sta-tioned at all times in the shop.Mellem, whose status is in dispute,lays out the work, assigns it, and is responsible for seeing that theproduction schedule is maintained.Although he has no power to,hire and discharge, his opinions are elicited by the executives in mat-ters pertaining to wage increases, discharge and discipline.He is the'The Trial Examiner reported that the Union submitted 17 authorization cards all ofwhich bore apparently genuine original signatures; that the names of 7 persons appearingon the cards «ere listed on the Conipanv's pay roll of January 21, 1944, which containedthe names of 15 persons in the appropriate unit; and that the cards were all dated inDecember 1943 KING VENTILATING COMPANY519)highest paid man in the shop, receiving 12i/2 cents per hour more than'the next highest paid employee.We find that Mellem is a super-visory employee.Torkelson is an experienced employee who works at painting andcrating.When the job he is given to do becomes too great for one manhe is assigned a helper or helpers whole he instructs and directs. Itappears that all work in the plant is done on this basis, the personwhose regular job is being performed giving orders to the helper.2Torkelson has no authority to hire or discharge or to make recom-mendations concerning other employees.We find that Torkelson is askilled production employee, not a supervisor.Maxwell is an apprentice who works in the drafting office learningto make blueprints.His work does not require him to enter the shop,at any time, and it is apparent that, his interests and the character ofhis work differentiate him from the production employees.We find'that Maxwell is an office employee.We find that all employees of the Company at its Owatonna, Minne-sota plant excluding cffice and clerical employees and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of cinployees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.N.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the eni-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with King VentilatingCompany, Owatonna, Minnesota, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysPOne witness testified that when he helped Torkelson, he took orders from Torkelson ;when Torkelson helped him, he gave orders to Torkelson 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Eighteenth Region, acting in thishatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of the Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by UnitedConstructionWorkers, affiliated with the U. M. W. A., for the pur-poses of collective bargaining.